Filed 6/15/22 Coyle v. Sacramento Municipal Ultility Dist. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


 MARY COYLE,                                                                                   C090940

                    Plaintiff and Appellant,                                          (Super. Ct. No.
                                                                                34201700209249CUWTGDS)
           v.

 SACRAMENTO MUNICIPAL UTILITY
 DISTRICT,

                    Defendant and Respondent.




         Mary Coyle sued the Sacramento Municipal Utility District (SMUD), alleging
causes of action under the Fair Employment and Housing Act (FEHA). The trial court
granted SMUD’s motion for summary judgment and entered judgment against Coyle,
concluding that Coyle failed to timely exhaust her administrative remedies because she
did not file her administrative complaint with the Department of Fair Employment and
Housing (DFEH) within one year after the alleged unlawful activity.
         Coyle now contends that her DFEH administrative complaint was timely due to
equitable tolling. We conclude that, on the record presented to us, Coyle’s equitable
tolling argument lacks merit. We will affirm the judgment.



                                                             1
                                     BACKGROUND
       Coyle worked for SMUD for 31 years until she retired on March 4, 2016. In 2009,
she was diagnosed with cancer and received accommodations and medical leave from
SMUD as a result of the cancer and treatment. On March 7, 2017, one year and three
days after her retirement, Coyle filed a DFEH administrative complaint alleging SMUD
discriminated against her under FEHA during her career at SMUD. Also on March 7,
2017, DFEH issued a right to sue letter.
       On March 13, 2017, Coyle filed this action against SMUD. She alleged four
FEHA causes of action: violation of the California Family Rights Act, disability
discrimination, failure to engage in the interactive process, and failure to accommodate.
Coyle alleged she was constructively discharged on March 7, 2016, which was actually
three days after she retired. We need not detail the discrimination allegations of the
DFEH administrative complaint or the complaint filed in this case because the case
hinges entirely on whether Coyle filed a timely administrative complaint with DFEH.
       SMUD answered the complaint and filed a motion for summary judgment,
asserting, among other things, that Coyle failed to timely exhaust her administrative
remedies. SMUD’s points and authorities in support of the motion for summary
judgment included two pages of law and argument concerning Coyle’s failure to file her
DFEH administrative complaint within one year after the unlawful activity as required by
Government Code former section 12960, subdivision (d). Coyle filed points and
authorities in opposition to the motion for summary judgment. On the issue of failure to
timely exhaust administrative remedies, Coyle claimed SMUD’s unlawful activities
constituted a continuing violation (see Green v. Brennan (2016) 578 U.S. 547 [195
L.Ed.2d 44]), but she did not address SMUD’s argument that she failed to timely exhaust
administrative remedies because she did not file a DFEH administrative complaint within
one year after the last alleged unlawful activity. SMUD filed a reply to Coyle’s
opposition, noting Coyle had not appropriately responded to the timeliness issue.

                                             2
       The trial court issued a tentative ruling granting the motion for summary
judgment. In the ruling, the trial court did not consider the substance of the
discrimination allegations. Instead, it held that the undisputed evidence established that
Coyle failed to timely exhaust her administrative remedies because she failed to file a
DFEH administrative complaint within one year after the alleged unlawful activity—that
is, within one year after her retirement from SMUD, which was necessarily the last date
SMUD could engage in unlawful activity concerning Coyle’s employment.
       At the hearing on the motion for summary judgment, Coyle argued for the first
time that the time to file the DFEH administrative complaint was equitably tolled by
Coyle’s filing of a government tort claim on August 22, 2016, which was rejected by
SMUD on September 14, 2016. Coyle’s counsel asserted that the argument had been left
out of the opposition memorandum by mistake. The trial court acknowledged that
Coyle’s complaint included an allegation she filed a government tort claim under
Government Code section 910 et seq. and that SMUD denied the claim, but the trial court
noted that the alleged government tort claim was not in the record and the complaint did
not allege the government tort claim as a basis for equitable tolling. The trial court
further noted Coyle did not assert anywhere in any of her pleadings that the time to file
the DFEH administrative complaint had been equitably tolled.
       The trial court also indicated that filing a government tort claim did not alert
SMUD to the need to begin investigating any alleged FEHA violations because filing a
government tort claim is not a prerequisite to filing an action under FEHA and any claims
in a government tort claim would necessarily be different from claims in a DFEH
administrative complaint. The trial court concluded that the filing of the government tort
claim did not equitably toll the time for filing a DFEH administrative complaint.
       The trial court granted SMUD’s motion for summary judgment and entered final
judgment against Coyle.



                                              3
                                        DISCUSSION
       At the time relevant to this action, FEHA required a person claiming
discrimination to file an administrative complaint with DFEH within one year after the
alleged unlawful activity. (Gov. Code, former § 12960, subd. (d).) Coyle’s FEHA
claims were time-barred because she did not file her DFEH administrative complaint
until one year and three days after the alleged unlawful activity ended.
       Although Coyle asserts equitable tolling, her argument lacks merit because Coyle
did not plead facts sufficient to support equitable tolling and the record on appeal does
not support an argument that the government tort claim alerted SMUD to the need to
investigate possible FEHA violations.
       The time for filing a DFEH administrative complaint is equitably tolled while the
employee pursues an internal administrative remedy, whether or not exhaustion of that
remedy is a prerequisite to filing suit. (McDonald v. Antelope Valley Community College
Dist. (2008) 45 Cal.4th 88, 96, 106-108.) A plaintiff relying on equitable tolling must
show three elements: timely notice, lack of prejudice to the defendant, and reasonable
and good faith conduct on the part of the plaintiff. (Id. at p. 102.) If a claim is time-
barred on its face, the plaintiff must specifically plead facts that support equitable tolling.
(Mills v. Forestex Co. (2003) 108 Cal.App.4th 625, 641 (Mills).)
       Here, Coyle did not specifically plead facts to support equitable tolling. The
complaint alleged Coyle filed a government tort claim on August 22, 2016, which was
within one year after Coyle’s retirement. But the complaint did not allege what was in
the government tort claim. There is no allegation or evidence that the government tort
claim related to the same allegations made in Coyle’s FEHA causes of action. The
alleged government tort claim is not in the record on appeal, so there are no facts to
support a finding that the alleged government tort claim put SMUD on notice of the
FEHA claims. Indeed, FEHA claims are not subject to the filing requirement of the
Government Tort Claims Act. (Garcia v. L.A. Unified Sch. Dist. (1985) 173 Cal.App.3d

                                               4
701, 710.) Therefore, the allegation that Coyle filed a government tort claim against
SMUD did not satisfy the requirement that Coyle pleaded specific facts to support
equitable tolling. (Mills, supra, 108 Cal.App.4th at p. 641.) The trial court, properly
relying on the record before it, concluded Coyle’s government tort claim did not
equitably toll the time to file a DFEH administrative complaint.1
       Because Coyle’s FEHA claims were time-barred and equitable tolling does not
apply, we need not consider the parties’ additional arguments concerning whether the
facts supported her FEHA claims.
                                      DISPOSITION
       The judgment is affirmed. SMUD is awarded costs on appeal. (Cal. Rules of
Court, rule 8.278(a).)


                                                    /S/
                                                 MAURO, Acting P. J.

We concur:


    /S/
RENNER, J.


   /S/
EARL, J.


1  Coyle contends for the first time in her reply brief that SMUD attempted to mislead the
court by asserting her failure to exhaust her administrative remedies without placing in
the record Coyle’s government tort claim. We do not consider arguments raised for the
first time in the reply brief. (Cold Creek Compost, Inc. v. State Farm Fire & Casualty
Co. (2007) 156 Cal.App.4th 1469, 1486.) In any event, Coyle did not specifically plead
the government tort claim as a reason for equitable tolling and she did not offer the
government tort claim in her papers and evidence filed in opposition to the motion for
summary judgment. She first asserted equitable tolling at the hearing on the motion for
summary judgment.

                                             5